TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00321-CR


Dyrell McFarlin, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
NO. D-1-DC-10-201191, HONORABLE JIM CORONADO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

 Appellant Dyrell McFarlin has filed a motion to dismiss by withdrawing his notice of
appeal.  McFarlin's motion to withdraw his notice of appeal is granted.  See Tex. R. App. P. 42.2(a).
The appeal is dismissed.


  
 Jeff Rose, Justice
Before Justices Puryear, Rose and Goodwin
Dismissed on Appellant's Motion
Filed:   August 5, 2011
Do Not Publish